 1
 2
 3                                                              JS-6
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10
11    ADONAI EL-SHADDAI,                      ) Case No. 2:19-cv-03317-RGK-JC
      a.k.a. James Ray Wilkerson,             )
12                                            ) (PROPOSED)
                            Petitioner,       )
13                                            ) JUDGMENT
                     v.                       )
14                                            )
      T. FOSS, Warden,                        )
15                                            )
                           Respondent.        )
16                                            )
     ______________________________
17
           Pursuant to this Court’s Order Accepting Findings, Conclusions and
18
     Recommendations of United States Magistrate Judge,
19
           IT IS ADJUDGED that the Petition for Writ of Habeas Corpus by a Person
20
     in State Custody is denied and this action is dismissed with prejudice.
21
           IT IS SO ADJUDGED.
22
     DATED: February 14, 2020
23
24
                                     _______________________________________
25
                                     HONORABLE R. GARY KLAUSNER
26                                   UNITED STATES DISTRICT JUDGE
27
28
